Citation Nr: 0126051	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial rating for psoriasis, 
evaluated as 10 percent disabling from April 7, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
June 1974.  This matter comes before the Board of Veterans' 
Appeals from a November 2000 decision of the Department of 
Veteran's Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).

Claims for higher ratings for service-connected left thumb 
and right fourth finger disabilities were also developed for 
appellate review.  However, when the veteran appeared at a 
hearing before the Board in August 2001, he withdrew his 
appeal of these claims.


FINDING OF FACT

The veteran's psoriasis is productive of constant itching.


CONCLUSION OF LAW

The criteria for a 30 percent rating for psoriasis have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7816 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in a Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based upon the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The rating schedule provides that psoriasis will be rated as 
for eczema, depending on the location, extent, and repugnant 
or otherwise disabling character of the manifestations.  
Diagnostic Code 7816.  A 10 percent rating is warranted for 
eczema when there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  Diagnostic 
Code 7806.  A 30 percent rating is assigned where there is 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  Id.  A 50 percent rating is 
assigned where there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Service connection for psoriasis was granted by a November 
2000 decision.  Correspondence of November 2000 was sent to 
the veteran explaining his appellate and procedural rights 
with respect to his claim.  The veteran thereupon filed a 
timely March 2001 notice of disagreement.  VA then issued a 
Statement of the Case (SOC) in April 2001 that set forth the 
regulations applicable to the veteran's claim and what 
evidence was necessary to substantiate the claim.  The 
veteran then filed a Substantive Appeal in April 2001.

In general, the VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Addressing VA's duty to assist the veteran develop the claim, 
the Board notes that the veteran was afforded a VA 
examination in March 2000.  Additionally, the veteran 
presented testimony in support of his claim at an August 2001 
hearing before the undersigned Board member.  The Board is 
unaware of any additional records pertinent to this claim 
that have not been obtained, and neither the veteran nor his 
representative have contended that such records exist.  

In short, following a review of the record, the Board is 
satisfied that VA has met its duty to assist the veteran in 
the development of all facts pertinent to his claim.  Under 
such circumstances, no further assistance to the veteran is 
required in order to comply with VA's duty to notify and to 
assist mandated by the VCAA and its implementing regulations.

Factual Background

The veteran underwent a VA examination of his psoriasis in 
March 2000.  The examiner found scattered, single, 
inflammatory and scaling lesions at varying sites that were 
between approximately three and eight millimeters in 
diameter.  These were scattered over the torso, forearms and 
lower legs.  The veteran stated that he had had these lesions 
in the genital and rectal areas in the past, but the examiner 
noted none in those areas at the time of the examination.  
The examiner described the veteran's lesions as "fairly 
typical."  The examiner noted no involvement of any 
significance of the face or scalp, although slight lesions 
were noted.  The examiner diagnosed the veteran with mild 
generalized psoriasis, without evidence of cosmetic 
interference.  It was noted that it was limited to areas of 
the body normally covered with clothing.

Also of record are pictures of the veteran's torso, back, and 
side.  These pictures show lightly brown lesions, apparently 
of a size mentioned by the VA examiner.

During a hearing held in August 2001, the veteran testified 
that he had constant psoriasis that affected approximately 75 
percent of his body, including the face and eyes.  During 
this hearing, a reference was made to lesions on the 
veteran's forehead, and he testified to having psoriasis on 
the hands as well.  The veteran stated that approximately 
twice per year the psoriasis caused his eyes to swell shut.  
The veteran also stated that he was a carpenter and sometimes 
the psoriasis on his knees would split open and bleed as a 
result of his kneeling on the floor while working.  The knees 
then experienced crusting.  He stated that his psoriasis 
never totally goes away.  He testified that his psoriasis 
caused constant, every day itching, and stated that some days 
were worse than others.  To prevent the affected skin from 
ripping off and bleeding when he scratched, the veteran 
stated that he kept his fingernails cut short.  The veteran 
stated that the only part of his body on which he had not 
experienced psoriasis was on his feet.

Analysis

The veteran's psoriasis is currently rated under Diagnostic 
Code 7806 as 10 percent disabling.  As stated above, 
Diagnostic Code 7806 rates eczema with exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
as 10 percent disabling.  A 30 percent rating is assigned 
where there is eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned where there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

Applying the applicable criteria to the veteran's psoriasis, 
it is evident that the veteran's psoriasis does not warrant a 
50 percent disability rating.  The veteran does not have 
ulceration, extensive exfoliation, or crusting, and systemic 
or nervous manifestations.  The only evidence of record as to 
any such symptomatology from the veteran is testimony that 
his knees occasionally bleed and crusting occurs from his 
being on his knees while performing his carpentry duties.  
However, as the rating criteria make clear, crusting alone is 
not sufficient symptomatology for assignment of a 50 percent 
rating.  There must also be systemic or nervous 
manifestations.  The veteran has not complained of such 
manifestations, and there is no objective evidence of record 
that indicates the veteran suffers such symptomatology.  
Additionally, there is no showing of exceptional repugnance.  
At the VA examination, the examiner noted lesions between 3 
and 8 millimeters, which he described as "fairly typical."  
The examiner noted the slight lesions of the veteran's face 
and scalp, then reported no involvement of any significance 
of the face or scalp.  Also of record are pictures that show 
lightly brown lesions of a size mentioned by the VA examiner; 
however, there is no indication that the veteran experiences 
exceptionally repugnant lesions.  

Nevertheless, the Board finds that a 30 percent rating is 
warranted.  In this regard, granting a 30 percent rating can 
be based upon a finding that psoriasis is causing constant 
itching.  The veteran testified to just such symptomatology 
in his testimony of August 2001.  Implicit in his testimony 
is the fact that, while his problem tends to wax and wane, he 
always experiences some itching somewhere on his body.  The 
Board finds the veteran's testimony to be highly credible, 
and there is no evidence of record to contradict or dispute 
his testimony.  On this basis, the Board finds that the 
preponderance of the evidence weighs in favor of the 
veteran's claim for a rating higher than 10 percent.  
Therefore, the Board grants an increase in the veteran's 
disability rating to 30 percent.  This rating is warranted 
during the entire pendency of the claim, but for the reasons 
already enunciated, there is no basis for assigning a higher 
rating at any time.  Fenderson, supra.  


ORDER

A 30 percent rating for psoriasis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

